Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
IDS(es) submitted on 8/4/2021 has/have been considered.

Response to Arguments
Applicant’s arguments, see Notice of Appeal, filed 6/1/2021, with respect to independent claims 1, 10, 19 and 28 have been fully considered and are persuasive.  The Final Rejection of 3/3/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, 19 and 28, the closest prior art of Das et al. (US 2015/0312787; hereinafter Das) and Stojanovski et al. (US 2019/0239064; hereinafter Stojanovski) cannot singularly encompass all the features and limitations of the claim(s), nor can said references be combined with each other or any references to render said features and limitations of the claim(s) obvious in combinations, especially the features of,
transmitting a first message to a network entity, the first message comprising a base identification and a delta flag, wherein:
the base identification identifies base capabilities of the UE, wherein the base identification is selected from a plurality of base identifications based on a mapping of base identifications to different sets of UE capabilities;

in combinations with the rest of the features and limitations within the claim(s).

Depending claims 2-9, 11-18, 20-27 are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644